Termination Amendment to the AUTOMATIC AND FACULTATIVE YEARLY RENEWABLE TERM REINSURANCE AGREEMENT EFFECTIVE March 1, 2003 Between PRUDENTIAL INSURANCE COMPANY OF AMERlCA (formerly Pruco Life Insurance Company) hereinafter ("THE COMPANY") AND TRANSAMERlCA OCCIDENTAL LIFE .INSURANCE COMPANY hereinafter ("THE REINSURER") The parties hereby agree to the following: 1. This Agreement is terminated for new business effective as of January I. 2005. 2. The parties shall remain liable after the termination for all reinsurance which became effective prior to termination of this Agreement. This Amendment does not alter, amend or modify the Agreement other than as set forth in this Amendment, and it is subject otherwise to all the terms and conditions of the Agreement together with all amendments and supplements thereto. Executed induplicate byExecuted in duplicate by THE PRUDENTIAL INSURANCE TRANSAMERICA OCCIDENTAL COMPANY OF AMERICALIFE INSURANCE COMPANY on March 18, 2005 on February 8, 2005 By: /s/ Nicholas M. SimonelliBy: /s/ Glenn Cunningham TitleVP & ActuaryTitleVice President By: /s/ Phillip J. GriggBy: /s/ Susan E. Mack TitleVP & ActuaryTitleVice President & Corporate Counsel 5940-22Aapn (formerly 5934-03)
